Citation Nr: 1431329	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-29 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date for the grant of service connection for coronary artery disease, status-post stent placement, prior to September 6, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966, to include service in Vietnam.  

This comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This issue was remanded in August 2012 in order to afford the Veteran a Statement of the Case, and provide him the opportunity to perfect an appeal.  In November 2013 a Statement of the Case was provided to the Veteran, and as such there has been substantial compliance with the remand directives, and the Board will proceed to adjudicate the appeal.  


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for coronary artery disease, status post myocardial infarction with stent placement was granted, effective September 6, 2006.
 
2.  The claims file contains no informal claim, formal claim, or any written intent to file a claim of entitlement to service connection for his heart disability prior to September 6, 2006.
 
3.  In no decision issued between September 25, 1985, to August 31, 2010, did VA deny compensation for a disease that may be reasonably construed as ischemic heart disease.


CONCLUSION OF LAW

The criteria for an effective date prior to September 6, 2006, for the grant of entitlement to service connection for coronary artery disease, status-post stent placement, are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.157, 3.160, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met for the claim of entitlement to an earlier effective date for coronary artery disease.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist the Veteran to substantiate the claim as warranted by law.  There is no evidence that additional development is in order before this claim may be addressed.  For the reasons discussed below, the Board finds that the evidence of record is adequate to adjudicate the claim.

Applicable Laws and Regulations

In June 2011, the RO granted service connection for ischemic heart disease in accordance with Nehmer v. Department of Veterans Affairs, discussed later in this analysis, and assigned an effective date of September 6, 2006, the date the RO then determined was the earliest date of claim for benefits for heart disease.  The Veteran contends that his ischemic heart disease should have an earlier effective date because clinical studies show evidence of the disease prior to that date.

Section 5110(a), title 38, United States Code, provides that '[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.'  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection 'will be the date of receipt of the claim or the date entitlement arose, whichever is the later.'  38 U.S.C.A. § 5110(a).

With respect to a claim of entitlement to an earlier effective date for service connection based on diseases presumed to have been caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  38 C.F.R. § 3.816 (2012).  See also Nehmer v. U.S. Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i) (2013).  Ischemic heart disease is included on the list of disabilities that are entitled to presumptive service connection based on herbicide exposure, effective as of August 31, 2010.  The term 'ischemic heart disease' includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e). 

If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816(c)(1).

This regulation applies to claims of disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c) (2013).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2). 

A claim will be considered a claim for compensation for a particular covered herbicide disease if:  (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), (ii).  Again, VA promulgated a regulation regarding presumptive service connection for ischemic heart disease effective August 31, 2010.

The Veteran separated from service in March 1966.  

Private treatment records show that in August 1998 an EKG was positive for myocardial infarction; however, with further testing the EKG was interpreted as a false positive.  In September 1998 a left heart catheterization and left ventriculogram showed luminal epicardial disease and critical disease of a small diagonal artery, with normal left ventricular function.  A March 1999 impression following cardiac work-up was chronic fatigue.  

February 2000 Social Security disability records referenced the Veteran's reported weakness in the heart with standing.  The Veteran was ultimately granted Social Security disability benefits for chronic fatigue.  

A May 2001 VA treatment note lists cardiac arrhythmias and coronary occlusion, and chronic fatigue syndrome, from 1998.  In an April 2002 VA examination for chronic fatigue syndrome the Veteran's heart sounds were regular.  In December 2003 the Veteran reported that he had experienced heart palpitations in 1968, but at that time he saw a specialist and was assured that nothing was wrong with his heart.  He was prescribed Valium for anxiety and a nervous disorder.  

In February 2006 the Veteran filed a Notice of Disagreement with the evaluation of his service-connected anxiety disorder.  He later submitted Post Traumatic Stress diagnostic scale Profile Report, dated May 15, 2007, administered by Anthony Todaro, Ph.D of Hampton Counseling Center.  This was received by VA on May 22 2007.  On the report it was noted that the Veteran had undergone cardiac stent placement, and Dr. Lebenthal and Dr. Iorio were mentioned.  

A July 16, 2007 outpatient treatment record noted that the Veteran had coronary artery disease with percutaneous transluminal coronary angioplasty performed in 2006.  The Veteran was prescribed medications.  

Private treatment records received in March 2010 show that in August 2006 the Veteran had a stress test that was positive for myocardial ischemia.  A September 6, 2006 note from Dr. Lebenthal indicated that the Veteran was recommended to undergo cardiac catheterization to determine the extent of his disease, and placed on medication for atherosclerotic heart disease.  

The RO has considered the September 6, 2006 date as the earliest effective date.  Prior to this, there was no clinical evidence actually available and in the possession of VA showing that the Veteran had ischemic heart disease, nor did he advise VA of such.  Nor did the appellant present a claim, formal or informal, as such.

Indeed, not until a statement received March 16, 2010 did the Veteran formally claim entitlement to service connection for ischemic/coronary artery disease.  

An April 2010 VA examination indicated that three years earlier the Veteran experienced chest pain, that he had coronary artery disease, and that he had undergone angioplasty and stenting to one coronary artery.  Chest X-ray and EKG were normal.  Diagnosis was in part of coronary artery disease.  

In this case the evidence shows that the Veteran's first claim of entitlement to service connection for heart disease was received after May 3, 1989.  Hence, the Veteran is able to receive service connection for his ischemic heart disease from either the date the claim was received or date entitlement arose, whichever is later.  At best, the earliest date of claim was May 22, 2007, in agreement with the RO's findings that Dr. Todaro discussed the Veteran's heart stent at the psychological evaluation.  The regulations clearly indicate the date for establishing service connection must be the date the claim was received or the date the disability arose, whichever is later.  

Here, the RO has assigned the date the Veteran's disability arguably arose, September 6, 2006, as the effective date of the date of service connection for coronary artery disease.  The law, however, requires that the effective date be the date the claim is presented to VA or the date entitlement arose whichever is later.  38 C.F.R. § 3.400.  Hence, the Board will not attempt to justify the assigned date.  Nevertheless, while the assigned date may have been improvidential the Board will not disturb that effective date, as it is clearly more advantageous to the Veteran.  

The Board is aware of the cardiac arrhythmias and coronary occlusion that the Veteran suffered according to VA treatment records from 2001.  Nevertheless, the claims file reveals no evidence of a claim being presented to VA for service connection for heart disease or earlier disability as diagnosed according to a disease presumptively service-connected, either formal or informal, prior to September 6, 2006.  

Thus, notwithstanding the Veteran's assertions, the evidence provides no legal basis for an earlier effective date.  The governing legal authority is clear that, under the facts of this case, the effective date can be no earlier than that assigned.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to an earlier effective date than September 6, 2006, for the grant of service connection for coronary artery disease, status-post stent placement is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


